Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

(Thomas Stuart)

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of June 9, 2008 by and among PTS
Holdings Corp. (“Holdings”), Catalent Pharma Solutions, Inc. (the “Operating
Company,” and collectively with Holdings, the “Companies”) and Thomas Stuart
(the “Executive”).

WHEREAS, BHP PTS Holdings L.L.C. (formerly known as Phoenix Charter LLC), an
affiliate of The Blackstone Group (“Blackstone”), acquired the Pharmaceutical
Technologies and Services segment of Cardinal Health, Inc., excluding the
Martindale and Beckloff businesses, (the “PTS Businesses”);

WHEREAS, after consummation of the acquisition, the PTS Businesses merged with
and into PTS Acquisition Corp. and became a subsidiary of Holdings;

WHEREAS, the Companies desire to employ Executive and to enter into an agreement
embodying the terms of such employment; and

WHEREAS, Executive desires to accept such employment with the Companies and
enter into such an agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
this Agreement and Executive’s employment hereunder shall be effective as of
August 1, 2007 (the “Effective Date”) and shall continue until the third
anniversary of the Effective Date (the “Initial Term”). Subject to the
provisions of Section 7 of this Agreement, the Initial Term shall be extended as
follows: this Agreement shall automatically renew for an additional one (1) year
term commencing immediately following the last day of the Initial Term and each
one (1) year anniversary thereafter (each, a “Renewal Term”), unless, either of
the Companies or Executive provides the other party written notice of
non-renewal (the “Non-Renewal Notice”) at least sixty (60) days’ prior to the
end of the applicable term. The period during which Executive is employed by the
Companies hereunder is hereinafter referred to as the “Employment Term”. This
Agreement contains the entire understanding between the parties hereto and
supersedes the employment agreement, dated May 17, 1998, as amended on June 22,
2001 and August 10, 2006, between the Operating Company or any predecessor of
Operating Company and Executive (the “Prior Agreement”).

2. Position.

a. During the Employment Term, Executive shall serve as the President of Oral
Technologies (a business segment of the Company). In such position, Executive
shall have such duties, authority and responsibilities as shall be determined
from time



--------------------------------------------------------------------------------

to time by the Chief Executive Officer of the Operating Company (the “Chief
Executive Officer”) and the Board of Directors of the Operating Company (the
“Board”) with respect to his responsibilities for the Operating Company, which
duties, authority and responsibilities are customary for a President of a
business segment of a similar size, type and nature to the Companies. Executive
shall report solely and directly to the Chief Executive Officer with respect to
his responsibilities to the Operating Company.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of his duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would materially conflict or interfere with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board; provided that nothing herein shall preclude Executive from serving
on the outside board of directors of one other company and, subject to the prior
approval of the Board, which approval shall not be unreasonably withheld, from
accepting appointment to or continuing to serve on such additional boards of
directors or trustees of any other business, corporation or charitable
organization; provided that, in each case, such activities do not conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Section 9.

3. Base Salary. During the Employment Term, commencing on September 3, 2007, the
Operating Company shall pay Executive an annual base salary at the annual rate
of $424,000, payable in regular installments in accordance with the Operating
Company’s usual payment practices. Executive shall be entitled to such
increases, if any, in his base salary as may be determined from time to time in
the sole discretion of the Board, in accordance with the Operating Company’s
normal annual review process for executives. Executive’s annual base salary, as
in effect from time to time, is hereinafter referred to as the “Base Salary”.

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, commencing with the 2008 fiscal year (which, for the avoidance of doubt,
commenced July 1, 2007), Executive shall be eligible to earn an annual bonus
award of 75% of his Base Salary, as in effect at the beginning of the applicable
fiscal year (the “Annual Bonus”), based upon the achievement of annual
performance targets established by the Board, within the first three (3) months
of each fiscal year during the Employment Term. The Annual Bonus, if any, shall
be paid to Executive within two and one-half (2-1/2) months after the end of the
applicable fiscal year.

5. Employee Benefits; Perquisites; Fringe Benefits.

a. During the Employment Term, Executive shall be entitled to participate in the
Operating Company’s group health, life, disability and other employee benefit
plans as in effect from time to time (collectively “Employee Benefits”), on a
basis which is no less favorable than is provided to other executives of the
Operating Company, to the extent consistent with applicable law and the terms of
the applicable plans and to standard perquisites.

b. During the Employment Term, the Operating Company shall pay to Executive a
car allowance in a gross amount of $22,284 during each fiscal year, payable
bi-weekly.

 

2



--------------------------------------------------------------------------------

c. Executive shall be entitled, during the Employment Term, to vacations and
fringe benefits consistent with the practices of the Operating Company.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Operating Company in accordance with the Operating
Company’s policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either of the Companies or Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party will be
required to give the other party at least sixty (60) days’ advance written
notice of any termination of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall govern
Executive’s rights under this Agreement upon termination of employment with the
Companies and their affiliates.

a. By the Companies For Cause or By Executive Due to Voluntary Resignation
Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by either of the Companies for Cause (as defined below), which termination shall
be effective immediately, or by Executive by his voluntary resignation without
Good Reason (as defined below).

(ii) If Executive’s employment is terminated by either of the Companies for
Cause, or if Executive resigns without Good Reason, Executive shall be entitled
to receive:

(A) accrued, but unpaid Base Salary, earned through the date of termination;

(B) accrued, but unpaid Annual Bonus, earned for any previously completed fiscal
year, paid in accordance with Section 4 (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Companies);

(C) reimbursement, within forty-five (45) days following submission by Executive
to the Companies, as applicable, of appropriate supporting documentation, for
any unreimbursed business expenses properly incurred by Executive in accordance
with the Operating Company’s policies prior to the date of Executive’s
termination; provided claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Operating Company within ninety
(90) days following the date of Executive’s termination of employment; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Operating Company (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”).

 

3



--------------------------------------------------------------------------------

Following such termination of Executive’s employment by either of the Companies
for Cause or voluntary resignation by Executive without Good Reason, except as
set forth in this Section 7(a)(ii) and Section 11, Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

(iii) For purposes of this Agreement, the terms:

(A) “Cause” shall mean (I) Executive’s willful failure to perform his duties,
which failure is not cured within fifteen (15) days following written notice,
(II) Executive’s conviction or confessing to or becoming subject to proceedings
that provide a reasonable basis for either of the Companies to believe that
Executive has engaged in a (x) felony, (y) crime involving dishonesty, or
(z) crime involving moral turpitude and which is demonstrably injurious to the
Companies and their subsidiaries, (III) Executive’s willful malfeasance or
misconduct which is demonstrably injurious to the Companies and their
subsidiaries, or (IV) breach by Executive of the material terms of this
Agreement including, without limitation, Sections 8 and 9 of this Agreement. For
purposes of this definition, no act or failure to act by Executive shall be
deemed “willful” unless effected by Executive not in good faith.

(B) “Good Reason” shall mean, without Executive’s consent, (I) a substantial
diminution in Executive’s position or duties, or assignment of duties materially
inconsistent with his position as specified hereunder, (II) any reduction in
Executive’s Base Salary, (III) failure of the Companies to pay compensation or
benefits when due under this Agreement, (IV) the relocation of the Companies’
headquarters to a location more than fifty (50) miles from its location on the
Effective Date, (V) the failure of any successor to all or substantially all of
the assets of the Operating Company to assume and agree to honor this Agreement,
unless assumption of the Agreement occurs by operation of law, or (VI) the
failure to provide an annual bonus opportunity that is at least at the same
level as established for the 2008 fiscal year (which, for the avoidance of
doubt, commenced July 1, 2007), in each case, which is not cured within thirty
(30) days following either of the Companies’ receipt of written notice from
Executive describing the event constituting Good Reason; which notice shall be
provided to either of the Companies within ninety (90) days following
Executive’s knowledge of the occurrence of the event constituting Good Reason.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by either of the Companies if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to perform
Executive’s duties (such incapacity is hereinafter referred to as “Disability”).
Any question as to the existence of the Disability of Executive as to which
Executive and either of the Companies cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and either of the Companies. If Executive and the Companies cannot agree as to a
qualified independent physician, each shall appoint a physician and those two
physicians shall select a third who shall make such

 

4



--------------------------------------------------------------------------------

determination in writing. The determination of Disability made in writing to
either of the Companies and Executive shall be final and conclusive for all
purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for Disability,
Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) provided Executive (x) does not violate the restrictions set forth in
Sections 8 and 9 of this Agreement and (y) executes, delivers and does not
revoke a general release of claims against the Companies and their affiliates,
in the form attached hereto as Exhibit A, payment of an amount equal to two
(2) times Executive’s Base Salary, payable in equal monthly installments over a
two-year period following the date of termination of employment (such two-year
period, the “Severance Period”), consistent with the Operating Company’s past
payroll practices; provided, however, the amount payable under this
Section 7(b)(ii)(B) shall be reduced by any amounts paid or payable to Executive
under the Companies’ or any subsidiary’s disability plan.

Following Executive’s termination of employment due to Disability, except as set
forth in this Section 7(b)(ii) and Section 11, Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(iii) Upon termination of Executive’s employment hereunder for death, Executive
or Executive’s estate (as the case may be) shall be entitled to receive the
Accrued Rights. Following Executive’s termination of employment due to death,
except as set forth in this Section 7(b)(iii) and Section 11, Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

c. By the Companies Without Cause; Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by either of the Companies without Cause (other than by reason of death or
Disability) or by Executive’s resignation for Good Reason.

(ii) If Executive’s employment is terminated by either of the Companies without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a pro-rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for the fiscal year of
termination, multiplied by a fraction, the numerator of which is the number of
days during which Executive was employed by the Companies in the fiscal year of
Executive’s termination, and the denominator of which is 365 (the “Pro-Rata
Bonus”), with such Pro-Rata Bonus payable to Executive pursuant to Section 4 had
Executive’s employment not terminated;

 

5



--------------------------------------------------------------------------------

(C) provided Executive (x) does not violate the restrictions set forth in
Sections 8 and 9 of this Agreement and (y) executes, delivers and does not
revoke a general release of claims against the Companies and their affiliates,
in the form attached hereto as Exhibit A, payment of an amount equal to two
(2) times the sum of (1) Executive’s Base Salary and (2) the annual bonus award
of 75% of Base Salary (for the avoidance of doubt, regardless of whether any
applicable annual performance targets are attained), payable in equal monthly
installments over the Severance Period, consistent with the Operating Company’s
past payroll practices;

(D) Executive and his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Operating Company’s group health plans for which
Executive was eligible immediately prior to the date of his termination (or to
the extent such coverage is not permissible under the terms of such plan(s),
comparable coverage) for the Severance Period or, if sooner, until Executive is
covered under the group health plans of any other employer (or comparable
coverage to the extent applicable); provided, however, that if such coverage is
longer than eighteen (18) months, the Operating Company shall pay Executive, on
the first business day of each month, an amount (on a tax-grossed up basis)
equal to the premium subsidy the Operating Company would have otherwise paid on
Executive’s behalf for such coverage during the balance of the Severance Period.
This coverage for which Executive and his spouse and eligible dependents shall
continue to be eligible under this clause shall be made available to Executive
on the same terms and conditions as are offered to continuing executives. The
COBRA health care continuation coverage period under Section 4980B of the
Internal Revenue Code of 1986, as amended, (the “Code”), or any replacement or
successor provision of United States tax law, shall run concurrently with the
Severance Period; and

(E) provide Executive with benefits in accordance with Section 5(b) during the
Severance Period.

Following Executive’s termination of employment by either of the Companies
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 7(c)(ii) and Section 11, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

d. Non-Renewal of Employment Term.

(i) In the event Executive provides either of the Companies with the Non-Renewal
Notice pursuant to Section 1, unless Executive’s employment is earlier
terminated pursuant to paragraphs (a), (b) or (c) of this Section 7, the
expiration of the Employment Term and Executive’s termination of employment
hereunder (whether or not Executive continues as an employee of either of the
Companies thereafter) shall be deemed to occur on the close of business on the
day immediately preceding the Renewal Term, and Executive shall be entitled to
receive the Accrued Rights.

Following such termination of Executive’s employment under this Section 7(d)(i),
except as set forth in this Section 7(d)(i) and Section 11, Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

6



--------------------------------------------------------------------------------

(ii) In the event either of the Companies provides Executive with the
Non-Renewal Notice pursuant to Section 1, unless Executive’s employment is
earlier terminated pursuant to paragraphs (a), (b) or (c) of this Section 7, the
expiration of the Employment Term and Executive’s termination of employment
hereunder (whether or not Executive continues as an employee of either of the
Companies thereafter) shall be deemed to occur on the close of business on the
day immediately preceding the Renewal Term, and Executive shall be entitled to
receive the Accrued Rights.

In addition to the Accrued Rights, as a result of such termination of
employment, Executive shall be entitled to receive:

(A) the Pro Rata Bonus, with such Pro-Rata Bonus payable to Executive pursuant
to Section 4 had Executive’s employment not terminated;

(B) provided Executive (x) does not violate the restrictions set forth in
Sections 8 and 9 of this Agreement and (y) executes, delivers and does
not-revoke a general release of claims against the Companies and their
affiliates, in the form attached hereto as Exhibit A, payment of an amount equal
to two (2) times the sum of (1) Executive’s Base Salary and (2) the annual bonus
award of 75% of Base Salary (for the avoidance of doubt, regardless of whether
any applicable annual performance targets are attained), payable in equal
monthly installments over the Severance Period, consistent with the Operating
Company’s past payroll practices;

(C) Executive and his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Operating Company’s group health plans for which
Executive was eligible immediately prior to the date of his termination (or to
the extent such coverage is not permissible under the terms of such plan(s),
comparable coverage) for the Severance Period or, if sooner, until Executive is
covered under the group health plans of any other employer (or comparable
coverage to the extent applicable); provided, however, that if such coverage is
longer than eighteen (18) months, the Operating Company shall pay Executive, on
the first business day of each month, an amount (on a tax-grossed up basis)
equal to the premium subsidy the Operating Company would have otherwise paid on
Executive’s behalf for such coverage during the balance of the Severance Period.
This coverage for which Executive and his spouse and eligible dependents shall
continue to be eligible under this clause shall be made available to Executive
on the same terms and conditions as are offered to continuing executives. The
COBRA health care continuation coverage period under Section 4980B of the Code,
or any replacement or successor provision of United States tax law, shall run
concurrently with the Severance Period; and

(D) provide Executive with benefits in accordance with Section 5(b) during the
Severance Period.

Following such termination of Executive’s employment under this
Section 7(d)(ii), except as set forth in this Section 7(d)(ii) and Section 11,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(iii) Unless the parties otherwise agree in writing, continuation of Executive’s
employment with the Companies beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or either of the Companies; provided that
the provisions of Sections 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.

 

7



--------------------------------------------------------------------------------

e. Notice of Termination. Any purported termination of employment by the
Companies or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

8. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Companies and their subsidiaries and accordingly agrees as
follows:

(1) During the Employment Term and for a period of one year following the date
Executive ceases to be employed by the Companies under this Agreement for any
reason (the “Restricted Period”), Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Companies and their subsidiaries, the
business of any client or prospective client:

 

  (i) with whom Executive had personal contact or dealings on behalf of the
Companies or any of their subsidiaries during the one year period preceding
Executive’s termination of employment;

 

  (ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Companies or any of their subsidiaries during the one
year immediately preceding Executive’s termination of employment; or

 

  (iii) for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

(2) During the Restricted Period, Executive will not directly or indirectly:

 

  (i)

engage in any business that competes with the business of the Companies or any
of their subsidiaries, including, contract services

 

8



--------------------------------------------------------------------------------

 

to pharmaceutical, biotechnology and vitamin/mineral supplements manufacturers
related to formulation, analysis manufacturing and packaging and any other
product or service of the type developed, manufactured or sold by the Companies
or any of their subsidiaries (including, without limitation, any other business
that the Companies or any of their subsidiaries is taking or has taken specific
actions in furtherance of engaging in, which actions (taken together) would lead
a reasonable person to conclude, as of the date of Executive’s termination of
employment, that it was more likely than not that the Companies or any of their
subsidiaries intended to pursue engaging in such business (so long as Executive
knew or reasonably should have known about such actions prior to the date of
Executive’s termination of employment)) in any geographical area where the
Companies or any of their subsidiaries conduct business (a “Competitive
Business”) (Exhibit B hereto contains examples of those business that are not
deemed to be a Competitive Business);

 

  (ii) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between either
of the Companies or any of their subsidiaries and customers, clients, suppliers,
partners, members or investors of either of the Companies or such subsidiaries.

(3) Notwithstanding anything to the contrary in this Agreement, (i) Executive
may, directly or indirectly, own, solely as an investment, securities of any
Person engaged in the business of the Companies or any of their subsidiaries
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (x) is not a controlling person of, or a
member of a group which controls, such person and (y) does not, directly or
indirectly, own 5% or more of any class of securities of such Person and
(ii) Executive may, directly or indirectly, through any other entity, be
employed by, engaged as a consultant to or perform any other services for or on
behalf of any Person, directly or indirectly, engaged in a business that, as
part of its overall business has a Competitive Business, provided that Executive
is not employed by or is not directly or indirectly involved with the operation
or management of that Competitive Business.

 

9



--------------------------------------------------------------------------------

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

  (i) solicit or encourage any employee of the Companies or any of their
subsidiaries to leave the employment of the Companies or any of their
subsidiaries; or

 

  (ii) hire any such employee who was employed by the Companies or any of their
subsidiaries as of the date of Executive’s termination of employment with the
Companies or who left the employment of the Companies or any of their
subsidiaries coincident with, or within six months prior to or after, the
termination of Executive’s employment with the Company; provided, however, that
this restriction shall cease to apply to any employee who has not been employed
by the Companies or any of their subsidiaries for at least six months.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Companies or any of their
subsidiaries any consultant then under contract with the Companies or any of
their subsidiaries.

b. It is expressly understood and agreed that although Executive and the
Companies consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

The provisions of this Section 8 shall survive the termination of Executive’s
employment for any reason.

9. Confidentiality; Removal of Property.

a. Confidentiality.

(i) For purposes of this Agreement, “proprietary information” shall mean any
information relating to the business of the Companies or any of their
subsidiaries that has not previously been publicly released by duly authorized
representatives of the Companies and shall include (but shall not be limited to)
Companies’ information encompassed in all research, product development,
designs, plans, formulations and formulating techniques, proposals, marketing
and sales plans, financial information, costs, pricing information, strategic
business plans, customer information, and all methods, concepts, or ideas in or
reasonably related to the business of the Companies.

 

10



--------------------------------------------------------------------------------

(ii) The Executive agrees to regard and preserve as confidential all proprietary
information pertaining to the Companies’ business that has been or may be
obtained by the Executive in the course of his employment with the Companies,
whether he has such information in his memory or in writing or other physical
form. The Executive will not, without prior written authority from the Companies
to do so, use for his benefit or purposes, or disclose to any other person,
firm, partnership, corporation or other entity, either during the term of his
employment hereunder or thereafter, any proprietary information connected with
the business or developments of the Companies, except as required in connection
with the performance by the Executive of his duties and responsibilities as an
employee of the Companies. This provision shall not apply after the proprietary
information has been voluntarily disclosed to the public, independently
developed and disclosed by others, or otherwise enters the public domain through
lawful means.

b. Removal of Documents or Objects. The Executive agrees not to remove from the
premises of the Companies, except as an employee of the Companies in pursuit of
the business of the Companies or any of its subsidiaries, or except as
specifically permitted in writing by the Companies, any document (regardless of
the medium on which it is recorded), object, computer program, computer source
code, object code or data (the “Documents”) containing or reflecting any
proprietary information of the Companies. The Executive recognizes that all such
Documents, whether developed by him or by someone else, are the exclusive
property of the Companies.

c. The provisions of this Section 9 shall survive the termination of Executive’s
employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Companies’
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Companies would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach,
in addition to any remedies at law, the Companies, without posting any bond,
shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement and obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

11. Indemnification.

a. The Companies shall indemnify Executive, to the fullest extent permitted by
applicable law, against all reasonable costs, charges and expenses incurred or
sustained by Executive, including the advancement of the cost and expenses of
legal counsel, in connection with any action, suit or proceeding to which
Executive may be made a party by reason of Executive being or having been an
officer, director, or employee of the Companies or any of their respective
subsidiaries or affiliates.

b. Executive shall be covered, during the entire term of this Agreement and
thereafter for as long as a claim may be brought against Executive, by officer
and director liability insurance in amounts and on terms similar to that
afforded to other executives and/or directors of the Companies, or their
affiliates, which such insurance shall be paid by the Operating Company.

 

11



--------------------------------------------------------------------------------

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Companies.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Companies to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Companies. Upon such assignment, the rights and obligations of the Companies
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

f. Set Off; Mitigation. The Operating Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to setoff, counterclaim or recoupment of amounts owed by Executive to
the Companies or their affiliates. Executive shall not be required to mitigate
the amount of any payment provided for pursuant to this Agreement by seeking
other employment. The Operating Company’s obligation to make the payments and
provide the benefits required under Section 7 hereof shall not be reduced or
otherwise affected by any compensation or benefits paid or provided to Executive
as a result of any other employment (except to the extent otherwise provided in
Section 7(c)(ii)(D) or Section 7(d)(ii)(C) with respect to the time when the
Companies’ obligation to provide continued group health coverage ceases).

g. Compliance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, if, at the time of Executive’s termination of employment with the
Companies, the Companies have securities which are publicly traded on an
established securities market and Executive is a “specified employee” (as
defined in Section 409A of the Code) and the deferral of the commencement of any
payments or benefits otherwise payable pursuant to

 

12



--------------------------------------------------------------------------------

Section 7 as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then,
to the extent permitted by Section 409A of the Code, the Operating Company will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) that are in excess of the lesser of (i) two (2) times Executive’s
then annual compensation or (ii) two (2) times the limit on compensation then
set forth in Section 401(a)(17) of the Code, until the date that is six months
following Executive’s termination of employment with the Companies (or the
earliest date as is permitted under Section 409A of the Code). If any payments
or benefits are deferred due to such requirements, such amounts will be paid in
a lump sum to Executive at the end of such six (6) month period. The Companies
shall consult with Executive in good faith regarding the implementation of the
provisions of this Section 12(g).

h. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to Holdings:

14 Schoolhouse Road

Somerset, NJ 08873

Attention: Secretary

with a required copy to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Chinh Chu

If to the Operating Company:

14 Schoolhouse Road

Somerset, NJ 08873

Attention: Secretary

If to Executive:

 

13



--------------------------------------------------------------------------------

To the most recent address of Executive set forth in the personnel records of
the Company,

j. Executive Representation. Executive hereby represents to the Companies that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement, separation
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

k. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Companies
and/or their affiliates regarding the terms and conditions of Executive’s
employment with the Companies and/or their affiliates.

l. Further Assurances. The parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

m. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, and the Companies will reimburse Executive for all expenses
reasonably incurred in providing such cooperation. This provision shall survive
any termination of this Agreement. The Companies shall also reimburse Executive
for any lost wages incurred in connection with any cooperation provided under
this Section 12(m) after Executive’s termination date.

n. Withholding Taxes. The Companies may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

o. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Rest of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PTS HOLDINGS CORP.     THOMAS STUART /s/ John Lowry     /s/ Thomas Stuart By:  
John Lowry       Title:    President and Chief Executive Officer       CATALENT
PHARMA SOLUTIONS, INC.       /s/ John Lowry       By:   John Lowry       Title: 
  President and Chief Executive Officer      

 

15